Citation Nr: 1818311	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for a right ear hearing loss disability.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and herbicide agent exposure.

3. Entitlement to service connection for bilateral glaucoma, to include as secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.

5. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an October 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  After the hearing, the record was held open for an additional 60 days in order for the Veteran or his representative to submit additional medical records.  However, none were received or associated with the claims file. 

During the October 2017 hearing, the Veteran raised a claim for TDIU in connection with his increased rating claim.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he has hypertension, bilateral glaucoma, and bilateral cataracts secondary to his service-connected diabetes mellitus.  He also contends that his bilateral eye disorders are due to trauma from the "back blast" from M-14 rifles used during service.

The Veteran has not yet been afforded VA examinations with regard to his claims for service connection for hypertension, bilateral glaucoma, and bilateral cataracts.  On remand, VA examinations and medical opinions regarding the etiology of his claimed disabilities should be obtained.

With regard to the Veteran's claim for a compensable rating for right ear hearing loss disability, the most recent VA examination was conducted in October 2010.  However, in October 2017 the Veteran testified that his right ear hearing loss has worsened since his last VA examination.  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

As noted above, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

With regard to the TDIU claim, the Board finds that it is inextricably intertwined with the service connection and increased rating claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of these claims will potentially affect the TDIU claim, adjudication of the Veteran's TDIU claim is deferred.  The TDIU claim should not be returned to the Board until the service connection and increased rating claims are adjudicated and no longer pending or are certified to the Board for appellate review.
Finally, at the hearing the Veteran testified that his eyes were evaluated by a private physician.  However, those records have not been associated with the claims file.  On remand, private treatment records should be obtained.  In addition, any additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any private treatment for that have not been associated with the claims file, including those that relate to his bilateral eye disabilities.

2. Obtain all outstanding VA medical records related to the Veteran's hypertension and bilateral eye disabilities, including those from the San Antonio VAMC, dated from October 2012 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3. After the foregoing has been completed, schedule the Veteran for a VA examination, to ascertain and evaluate the current level of severity of his right ear hearing loss disability.  All indicated studies and tests should be performed.  The claims folder should be made available to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's right ear hearing loss disability.
If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

4. Schedule the Veteran for a VA examination which addresses the nature and etiology of any current hypertension and bilateral cataracts and glaucoma.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

With regard to hypertension

a) Is it at least as likely as not (50 percent or more probability) that any current hypertension, had its onset in or is etiologically-related to the Veteran's active duty service, to include herbicide agent exposure?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any hypertension, is (a) proximately due to or the result of the Veteran's service-connected diabetes mellitus, or (b) aggravated or permanently worsened by his service-connected diabetes mellitus?  If it is determined that the hypertension is related to any service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.



With regard to bilateral glaucoma and cataracts

a) Is it at least as likely as not (50 percent or more probability) that any currently diagnosed bilateral eye disorders, to specifically include cataracts and glaucoma, had its onset in or is etiologically-related to the Veteran's active duty service, to include any injuries sustained from the "back blast" of rifles during service?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that 
any currently diagnosed bilateral eye disorders, to specifically include cataracts and glaucoma, are (a) proximately due to or the result of the Veteran's service-connected diabetes mellitus, or (b) aggravated or permanently worsened by his service-connected diabetes mellitus.  If it is determined that any bilateral eye disorder is related to his service-connected diabetes mellitus, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

